Per Curiam.

Respondent was admitted to practice in the First Judicial Department on December 13, 1926. He has previously been censured (Matter of Somers, 12 A D 2d 9) and suspended (Matter of Somers, 22 A D 2d 325).
The instant charges stem from respondent’s acceptance of fees to represent two clients and thereafter failing to take any steps in their behalf or to return the unearned fees; and in refusing to co-operate with petitioner’s investigation of these charges.
Respondent filed no answer to the charges, did not appear at either hearing held before the Referee, and has defaulted on the instant application to confirm the Referee’s report sustaining all four charges of professional misconduct preferred against him.
Thd Referee’s findings are fully supported by the evidence and his report is confirmed.
Respondent’s unfitness to practice law has been clearly demonstrated. Accordingly, he should be disbarred.
Murphy, J. P., Lupiano, Tilzer, Capozzoli and Lane, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law of the State of New York.